Citation Nr: 0423766	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected residuals of a 
nasal fracture.  

3.  Entitlement to an increased rating for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which denied the 
veteran's claims of entitlement to an increased rating for 
residuals of a nasal fracture and service connection for 
sleep apnea, claimed as secondary to service-connected 
residuals of a nasal fracture.  

This case also comes to the Board on appeal from a May 2002 
RO decision, which denied the veteran's claim of entitlement 
to service connection for hepatitis C on the merits, without 
consideration of whether new and material evidence had been 
received to reopen the claim.  The Board notes that the RO 
previously denied a claim of service connection for hepatitis 
in a June 1999 rating decision.  Thus, the Board is required 
to consider the issue of finality prior to any consideration 
on the merits of this claim.  38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as that 
question is favorably resolved herein, the veteran is not 
prejudiced by such an action.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

In April 2004, the veteran appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
sitting in Washington, D.C.; a transcript of that hearing is 
associated with the claims file.

Regarding the issue of service connection for hepatitis C on 
the merits, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
hepatitis.

2.  The evidence received since the June 1999 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  VA notified the veteran of the evidence needed to 
substantiate the service connection and increased rating 
claims decided herein, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.  

4.  Sleep apnea was first manifested many years after service 
and is not causally related to service or to any service-
connected disability, including residuals of a nasal 
fracture.  

5.  Residual to a nasal fracture the veteran manifests nasal 
obstruction involving approximately 90 percent occlusion of 
the left side and 80 percent occlusion of the right side; 
pain to palpation of the right maxillary and frontal sinuses; 
and, sinusitis per X-ray, without evidence of incapacitating 
episodes, or treatment with antibiotics or more than six 
yearly episodes of sinusitis characterized by factors such as 
purulent discharge.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Sleep apnea was not incurred in or aggravated by service 
and did not proximately result from service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  

3.  The criteria for an assignment of a rating in excess of 
10 percent for service-connected residuals of a nasal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Codes 6502, 6510-
6514 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, the Board notes that prior to receipt of the 
veteran's application to reopen the claim of entitlement to 
service connection for hepatitis C, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously-denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally-decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It does not apply to this veteran's claim, which was received 
prior to August 2001.

In any event, as explained herein below, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for hepatitis in a rating 
decision dated in June 1999, on the basis that evidence 
failed to establish any relationship between any findings 
currently of hepatitis and any disease or injury during 
service.  The RO noted that there were no complaints, 
findings, or diagnosis of hepatitis in service, and that 
post-service liver function tests in 1994 were negative for 
any abnormality.    

The veteran did not perfect an appeal with regard to this 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  A claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last final disallowance of the veteran's claim in this 
case is the June 1999 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's service connection claim.  

When the RO denied the claim of service connection for 
hepatitis in June 1999, it had considered the veteran's 
service records, a VA general medical examination report of 
April 1994, private medical records from Kaiser Permanente 
dated from April 1994 to August 1997, and statements of the 
veteran.  In his original claim, the veteran indicated that 
he contracted hepatitis "B" while stationed in Germany 
during 1981-1982.  The service medical records did not show 
complaints, clinical findings, or a definitive diagnosis of 
hepatitis.  On a December 1980 record, the veteran denied any 
hepatic problems.  An August 1981 record indicates that the 
veteran had been exposed to hepatitis B through a friend and 
complained of feeling bad.  A laboratory report in August 
1981 indicates "hepatitis contact - "weak".  On a March 
1983 record the veteran denied ever being treatment for liver 
disease to include hepatitis.  On a private health appraisal 
questionnaire dated in April 1994, the veteran stated that 
after he donated blood he was informed that he had been 
exposed to the hepatitis virus and was positive for hepatitis 
B and C antibodies.  
A liver panel was then ordered, which was reported to have 
shown "evidence of previous infection" and "no current 
abnormality."  

The evidence received since the June 1999 decision includes 
private medical records dated in 1994 and 2001, as well as 
statements and testimony of the veteran.  The medical records 
include a statement dated in March 2001 from the veteran's 
private doctor, who noted that his liver function tests were 
"high" secondary to hepatitis C and alcohol.  In a 
statement received in April 2002, the veteran listed risk 
factors for hepatitis C infections that applied to him, which 
included intravenous drug use and having sex with female 
prostitutes.  He indicated that this occurred beginning in 
Germany in 1977.  At an April 2004 hearing, the veteran 
related the circumstances of his discovery of hepatitis C and 
his current treatment for it.  He also explained the reasons 
for his engaging in substance abuse in service and indicated 
that his doctor did not know how he was infected with the 
virus.

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the credibility 
of the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.  

The statements and testimony of the veteran regarding the 
possible pathways of infection of the hepatitis virus during 
service, and the more recent private medical records, were 
not previously before the RO in June 1999.  Moreover, in 
light of the fact that such tend to support the veteran's 
contention that hepatitis was contracted during service, the 
Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the June 1999 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
has a diagnosis of hepatitis C, which appears to have been 
incurred during active service.  

Thus, the Board finds that new and material evidence has been 
submitted since the June 1999 RO decision that denied service 
connection for hepatitis, and that the claim is reopened.  

II.  VA's Duties to Notify and Assist

The VCAA, cited above, and its implementing regulations are 
applicable to the service connection and rating claims 
decided herein.  The VCAA and its implementing regulations 
provide, in part, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

In the instant case, the VCAA notice was sent prior to the 
initial RO decision in April 2002, and, as explained herein 
below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in July 2001 
(regarding the increased rating claim) and October 2001 
(regarding the service connection claim), the RO advised the 
veteran of what was required to prevail on his claims, what 
specifically VA would do to assist in those claims, and what 
the veteran was expected to do.  The RO specifically informed 
the veteran that VA would assist him in obtaining records 
from Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO advised the veteran that it was still his 
responsibility to ensure that VA received all records not in 
the possession of a Federal department or agency.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his claims in the April 2002 
rating decision and a statement of the case issued to him in 
February 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims had been denied and the evidence it had 
considered in denying the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for sleep apnea claimed 
as secondary to the service-connected residuals of a nasal 
fracture.  He was afforded the opportunity to testify at a 
personal hearing in April 2004, in regard to his claims.  

The RO has sought and obtained for association with the 
claims file pertinent VA medical evidence identified by the 
veteran.  In addition, the veteran was afforded a medical 
examination in February 2002 relevant to his claims, and a 
medical opinion in relation to the secondary service 
connection claim was obtained at that time.  Further, the 
Board notes that at the April 2004 hearing, the veteran 
indicated that he had additional information to send relevant 
to his appeal.  The undersigned advised him that she would 
hold the record open for a period of 30 days in which to 
allow him an opportunity to submit the information or 
records.  As of this date, the veteran has not responded.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

III.  Service Connection and Increased Rating Claims

A.  Factual Background

Service medical records show that during service in March 
1979, the veteran injured his nose while playing basketball.  
The nose was observed to have slight depression on the left 
side of the nasal bridge.  X-rays revealed a slightly 
depressed fracture of the nasal bone on the right [sic].  The 
nasal passage was clear, and he was treated with elevation of 
the left nasal bone under local anesthesia.  X-rays of the 
paranasal sinus in October 1981 showed poor visualization of 
the sphenoid sinus and the remainder of the sinuses were 
normal.  At the time of his separation physical examination, 
the nose and sinuses were evaluated as normal.  The service 
records do not indicate any complaints, findings, or 
diagnoses of a sleep disorder.  

In April 1994, the veteran underwent a VA general medical 
examination.  His nose, sinuses, mouth and throat were 
unremarkable.  

In a July 1994 rating decision, the RO granted service 
connection and a zero percent rating for residuals of a nasal 
fracture.  

Medical records dated later in April 1994 from Kaiser 
Permanente show that the veteran underwent a health appraisal 
physical examination.  His tonsils and throat were clear.  
There was nothing remarkable concerning his head, face, or 
mouth.  

In August 1999, the veteran underwent a VA upper respiratory 
examination.  He complained of intermittent swelling, 
pressure and nasal blockage, particularly on the right side, 
ever since a nasal fracture in service.  He indicated that he 
did not get any regular nasal discharge and had never been 
treated for any sinus infection.  Examination revealed some 
nasal congestion on the left side and complete blockage of 
air flow through the right nostril (he was able to take air 
in but unable to expel air).  The nasal passageway was 
somewhat narrowed bilaterally.  The mouth and throat were 
normal.  Sinus X-rays showed unremarkable paranasal sinuses 
and a prior nasal bone fracture.  The impressions were 
history of nasal bone fracture in service with X-rays showing 
nasal bone deformity at this time; and recurrent problem with 
some degree of blockage through the right nasal passage.  

In a September 1999 rating decision, the RO granted a 10 
percent rating for residuals of a nasal fracture.  

In a June 2001 statement, the veteran claimed that an 
increased rating for residuals of a nasal fracture was 
warranted.  He noted symptoms such as swelling, blockage, and 
sleep interference.  He also contended that his nasal injury 
led to sleep apnea. 

VA medical records dated from June 2001 to March 2002 show 
the veteran was seen with complaints of sleep difficulties, 
loud snoring, observed apneas, and excessive daytime 
sleepiness, which he indicated was worsening.  An examination 
in July 2001 showed that his nose had a left shift, and there 
was complete obstruction of the oropharynx.  An examination 
in November 2001 showed a septal spur and deviation of the 
nose, without polyps or pus.  There was a large tongue, long 
palate, and no tonsils.  A fiberoptic sigmoidoscopy confirmed 
the septal deformity, a positive lateral palate collapse with 
Muller's sign, an uvula touching the tip of the epiglottis 
and the base of the tongue, and a prominent base of the 
tongue.  The impression included likely obstructive sleep 
apnea.  In January 2002, the veteran underwent a sleep study, 
which confirmed the diagnosis of sleep apnea.  He was 
thereafter started on a continuous positive airway pressure 
(CPAP) machine.  An examination in January 2002 revealed a 
left septal deviation with prominent spur post, no masses, 
dry mucous membrane, and a narrow oropharynx.  A fiberoptic 
sigmoidoscopy showed that the nasopharynx was clear with a 
narrow inlet, the base of the tongue was full with a post-
laryngeal complex, the supraglottis was mildly edematous, and 
the true vocal cords were mobile.  The doctor planned to 
start the veteran on a saline spray for nasal dryness and a 
corticosteroid if the congestion continued.  It was later 
noted in March 2002 that the spray was not helping, so the 
veteran was prescribed flunisolide.  

In February 2002, the veteran underwent a VA examination.  He 
complained of problems breathing through his nose, including 
waking up in the middle of the night gasping for air.  He 
stated that he currently used a CPAP machine during the 
night.  His speech was not impaired.  He denied any purulent 
discharge and had no complaints of chronic sinusitis or 
allergies.  The veteran believed that his sleep apnea was 
attributable to his nasal fracture and nose obstruction.  On 
examination, the veteran had significant nasal obstruction 
with approximately 90 percent occlusion of the left side and 
80 percent occlusion of the right side.  Examination of the 
sinuses revealed pain to palpation of the right maxillary and 
frontal sinuses.  There were no signs of laryngeal stenosis.  
No stridor was detected.  There was no facial disfigurement 
due to the nasal fracture.  Sinus X-rays showed 
mucoperiosteal thickening involving the ethmoid sinuses, and 
partial opacification of the frontal sinuses with no air-
fluid level.  The examiner reviewed a copy of the veteran's 
sleep apnea test and noted that, as his nose was obstructed, 
he breathed through his mouth, which was not obstructed when 
he was upright.  

The examiner opined that the veteran had sleep apnea that was 
both central, which was caused by the brain and not caused by 
a fracture, and obstructed, which was supratracheal but not 
the nose.  He added that the veteran's obstruction occurred 
in the posterior pharynx and was not a result of his nasal 
fracture.  The examiner further opined that if the veteran's 
nose was the only thing that was occluded, he would not have 
sleep apnea because he would be able to breathe through his 
mouth without a problem.  The doctor then restated that the 
obstruction from the sleep apnea was much lower than the 
mouth.  The impressions were status post nasal fracture with 
near complete obstruction of the nares, sleep apnea that was 
not associated with his nasal fracture, and sinusitis per X-
ray that was most likely related to nasal fracture from 
obstruction of the sinus ostia.   

In a May 2002 statement, the veteran indicated that his 
prescription steroid therapy was causing bleeding and 
swelling.  He stated that the area was continuously painful.  
He indicated that he should be rated at 30 percent 
analogously under Diagnostic Code 6514 of the pertinent 
regulations.  In a March 2003 statement, he reiterated that 
his nasal condition was constantly sore and almost completely 
occluded, with chronic bleeding.  He indicated that 
consideration should be made to rating him analogously under 
Diagnostic Codes 6522 and 6524.  

At an April 2004 hearing, the veteran testified that in 
regard to his nasal fracture residuals he experienced 
headaches, pain, and sinusitis and had a steroid spray that 
he used on an as-needed basis.  As to his sleep apnea, he 
indicated that it began causing problems when his sinusitis 
worsened.  He indicated that when his sinuses flared it was 
difficult for him to breathe, which he claimed related to his 
sleep apnea.  He indicated that his doctor told him that his 
nasal condition hampered the sleep apnea and that surgery, 
which he elected not to pursue, could possibly provide him 
some help.  



B.  Legal Criteria and Analysis

1.  Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records do not show any treatment or 
diagnosis of a sleep disorder.  The post-service medical 
records on review show that it was not until 2001, many years 
after his separation from service, that the veteran began 
complaining of sleep difficulties.  He underwent a sleep 
study in January 2002, which confirmed a diagnosis of sleep 
apnea.  The veteran maintains that the sleep apnea is 
attributable to his service-connected nasal fracture.  He was 
afforded a VA examination in February 2002, in part to 
address his specific claim.  The resulting opinion stated in 
essence that the sleep apnea was unrelated to the nasal 
injury and disability.  There is no other medical opinion in 
the record that addresses the issue of service connection as 
presented in this case, to include no competent evidence 
contradicting the opinion of record dissociating sleep apnea 
from service-connected disability.  

While the veteran sincerely believes that his current sleep 
apnea is due to the nasal fracture and/or residuals thereof, 
he is a lay person and not competent to offer an opinion as 
to questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Thus, after careful consideration of the evidence, the Board 
finds that there is no competent evidence showing that the 
veteran's current sleep apnea is related to service or to 
service-connected disability.  The weight of the credible and 
competent evidence is therefore against the veteran's claim 
of secondary service connection.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Residuals of Nasal Fracture 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2003).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In any case, the Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is also of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 10 percent for his residuals of a nasal fracture, as 
further discussed herein below.  

In this case, the veteran's service-connected residuals of a 
nasal fracture are currently assigned a 10 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under this 
code, traumatic deviation of the nasal septum, with 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, warrants a 10 percent 
rating.  The veteran is thus already evaluated at the maximum 
rating allowable under the code.  

The Board has also considered evaluating the veteran's nasal 
fracture residuals under other codes that might afford a 
rating in excess of 10 percent, particularly 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514, pertaining to 
sinusitis.  Under these codes, a zero percent rating is 
warranted for sinusitis detected by X-ray only.  A 10 percent 
rating is warranted for sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for sinusitis 
with three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Notes specify that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician. 38 C.F.R. § 4.97, Code 6510-6514 
(2003).  

The record shows that the veteran underwent a VA compensation 
examination in February 2002.  His diagnoses included 
sinusitis, as shown by X-ray, which was believed to be 
related to the veteran's nasal fracture.  Nevertheless, there 
was no indication on the VA examination that the veteran 
suffered three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment for the sinusitis.  
In fact, there is no medical evidence of record that the 
veteran ever required antibiotic treatment for sinusitis; 
there is only the showing of saline spray treatment and 
steroid therapy.  

Furthermore, there is no medical evidence that the veteran 
meets the other criteria for a 30 percent rating under Codes 
6510-6514.  That is, there is no showing that he experiences 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The VA examination report, as well as 
on outpatient records, objectively show pain to palpation of 
the maxillary and frontal sinuses, but they also indicate 
that the veteran denied purulent discharge, chronic 
sinusitis, and allergies.  As previously noted, he has been 
treated for nasal dryness, not a discharge associated with 
sinusitis.  Additionally, the examination report and 
outpatient medical records do not note any headache 
complaints.  Thus, these findings do not demonstrate that the 
veteran more nearly approximates the criteria for a 
30 percent rating under the criteria for sinusitis, as 
contended by the veteran.  

The veteran has expressed a desire that consideration should 
be made of evaluating his nasal condition under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522 and 6524.  A 30 percent rating 
under Code 6522 is in order for allergic or vasomotor 
rhinitis with polyps, and Code 6524 requires evidence of 
granulomatous infection.  A review of the evidence in this 
case does not demonstrate that the veteran meets either of 
these requirements.  In fact, as noted above, the medical 
evidence indicates that the veteran denies allergies.  Also, 
evaluation of his nose revealed no polyps or pus.  At his 
hearing the veteran related having numerous episodes of 
headaches that lasted a day or two in recent months, which he 
self-treated with steroid spray.  The Board again notes the 
absent of headache complaints in the medical evidence of 
records.  Even assuming these headaches are related to his 
service-connected nasal condition, however, the veteran would 
not meet the criteria for a 30 percent rating if rated 
analogously under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
for migraine because such rating would require prostrating 
attacks occurring on an average once a month over the last 
several months.  Neither the medical evidence nor the 
veteran's own statements reflect prostration associated with 
headaches.  

In sum, the Board has found no other rating criteria by which 
the veteran would be more appropriately evaluated in terms of 
his nasal fracture residuals.  As discussed above, 
application of alternate diagnostic codes have been 
considered.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2003).

The veteran has not proffered evidence showing how his 
disability markedly interferes with a job, has not 
demonstrated the need for hospitalization due to his service-
connected disability, and, significantly, has not manifested 
symptomatology other than that contemplated by the Rating 
Schedule.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 10 percent 
schedular evaluations currently assigned to the veteran's 
disability.  Moreover, the rating criteria discussed in this 
case focus on exactly the limitation the veteran complains 
of, i.e., pain and occlusion of the nasal areas.  What the 
veteran has not shown in this case is that his disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 
10 percent for the residuals of a nasal fracture.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened.  

Service connection for sleep apnea, claimed as secondary to 
the service-connected residuals of a nasal fracture, is 
denied.  

An increased rating for residuals of a nasal fracture is 
denied.  


REMAND

In light of the decision, hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issue of service connection for hepatitis C.  

The veteran contends that he was infected with hepatitis C 
during his period of service from October 1975 to January 
1984.  In an April 2002 letter, he related his belief that 
between 1977 and 1979, while stationed in Germany, he 
contracted hepatitis C by means of intravenous drug use 
(sharing needles) and sexual contact with female prostitutes 
who also used drugs.  

Post-service medical records to include laboratory reports of 
liver function tests, dated in 1994 and 2001, reflect that 
the veteran was previously infected with the hepatitis virus, 
may be positive for hepatitis B and C antibodies, and that 
testing was consistent with hepatitis C.  

Based on the above, the onset and etiology of the veteran's 
hepatitis remains unclear.  The veteran has not been afforded 
a VA examination in connection with his current claim.  VA's 
assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, remand 
to obtain an examination opinion as to the etiology of 
hepatitis is indicated in this appeal.  Prior to the 
examination, the RO should obtain any additional pertinent 
treatment records indicated by the veteran, to include 
records of treatment or evaluation by VA or private medical 
providers.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for complaints referable to 
hepatitis.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include updated private treatment records 
from Kaiser Permanente. 

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the etiology of 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner is 
requested to (a) elicit from the veteran 
a history of all complaints, treatment, 
and risk factors referable to hepatitis C 
infection; (b) furnish a diagnosis of any 
existing disability due to hepatitis C, 
and (c) render an opinion as to the 
likely date of onset and etiology of the 
hepatitis C infection.  With respect to 
(c), the examiner is requested to state 
whether it is more likely than not or 
less likely than not that hepatitis C was 
incurred during the veteran's period of 
active service from October 1975 to 
January 1984.  A complete rationale for 
all opinions expressed should be 
provided, with a discussion of all in-
service and post-service potential risk 
factors.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis C, based on a review of the 
entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



